Case 1:20-cv-01033-PAB-NRN Document 26 Filed 06/23/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01033-PAB-NRN

  JOHN DOE,

         Plaintiff,

  v.

  BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA, and
  THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA,

         Defendants.


                                            ORDER


         This matter is before the Court on Plaintiff’s Motion to Proceed Using

  Pseudonym [Docket No. 2]. On June 8, 2020, defendants r esponded in opposition to

  plaintiff’s motion. Docket No. 16. The Court has jurisdiction pursuant to 28 U.S.C.

  § 1332.

  I. BACKGROUND

         On April 10, 2020, plaintiff sued defendants for breach of contract, bad faith

  breach of an insurance contract, and unreasonable delay or denial of insurance

  benefits arising out of defendants’ denial of plaintiff’s claim for disability insurance

  benefits. Docket No. 1 at 9-13. The same day, plaintiff filed a motion to proceed in this

  case using a pseudonym. Docket No. 2. As grounds for his motion, plaintiff argues

  that, because his underlying disability is based on his “diagnosed mental illnesses,

  including Post Traumatic Stress Disorder (‘PTSD’),” the highly sensitive and private
Case 1:20-cv-01033-PAB-NRN Document 26 Filed 06/23/20 USDC Colorado Page 2 of 7




  nature of this lawsuit warrants leave to proceed anonymously. Id. at 3, ¶ 9. In addition,

  plaintiff states that he is concerned that, if his name and information are made publicly

  available through this lawsuit, there may be a real danger of physical harm to him and

  his family. Id. at 2, ¶ 5; id. at 3, ¶ 9. Specifically, plaintiff states that, several years ago,

  he fired an employee, who then engaged in a series of threatening behaviors against

  plaintiff and plaintiff’s family, which resulted in plaintiff obtaining a permanent

  restraining order against the former employee. Id. at 1-2, ¶ 3. Plaintiff states that he

  must be permitted to proceed anonymously in order to ensure that his whereabouts

  remain unknown to this former employee. Id. at 3, ¶ 9. Finally, plaintiff asserts that

  proceeding in this case under his real name may exacerbate his PTSD symptoms, and

  that leave to proceed anonymously is warranted to prevent this potential injury. Id.

  II. LEGAL STANDARD

         “Proceeding under pseudonym in federal court is, by all accounts, an unusual

  procedure.” Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (quotation

  omitted). “Moreover, there does not appear to be any specific statute or rule supporting

  the practice. . . . To the contrary, the Federal Rules of Civil Procedure mandate that all

  pleadings contain the name of the parties, see Fed.R.Civ.P. 10(a), and Rule 17(a)

  specifically states that ‘[e]very action shall be prosecuted in the name of the real party

  in interest.’” Id. (quoting Fed.R.Civ.P. 17(a)). However, the Tenth Circuit has

  recognized three “exceptional” circumstances in which permitting a party to proceed

  under a pseudonym is appropriate: (1) “cases involving matters of a highly sensitive

  and personal nature,” (2) cases involving a “real danger of physical harm,” or (3)


                                                 2
Case 1:20-cv-01033-PAB-NRN Document 26 Filed 06/23/20 USDC Colorado Page 3 of 7




  “where the injury litigated against would be incurred as a result of the disclosure of the

  plaintiff's identity.” Id. (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992)).

         “The public has a common law right to access judicial records and documents in

  civil cases, but the right is not absolute.” Doe v. FBI, 218 F.R.D. 256, 258 (D. Colo.

  2003). “[I]t is proper to weigh the public interest in determining whether some form of

  anonymity is warranted.” Femedeer, 227 at 1246. “Ordinarily, those using the courts

  must be prepared to accept the public scrutiny that is an inherent part of public trials.”

  Id. “The risk that a plaintiff may suffer some embarrassment is not enough” to permit

  the plaintiff to proceed anonymously. Id.

  III. ANALYSIS

         A. Highly Sensitive Nature of This Case

         Plaintiff argues that his situation satisfies each of the three Femedeer factors.

  Docket No. 2 at 3, ¶ 9. First, he asserts that, due to the strong social stigma attached

  to mental illness, he is entitled to proceed under a pseudonym. Id., ¶¶ 8-9. He states

  that his “disability is highly sensitive and personal, not only because of his prior abilities

  as a high-functioning CEO and President of a nationwide corporation, but because his

  inability to continue performing in that capacity is due, at least in part, to highly

  sensitive and personal matters concerning [his] mental illnesses,” including PTSD. Id.

  Defendants respond that plaintiff’s circumstances are not so exceptional as to warrant

  granting him leave to proceed anonymously and argue that “[t]he mere fact that plaintiff

  is an executive at a national company does not entitle him to any higher level of

  deference than an ‘ordinary’ individual.” Docket No. 16 at 9


                                                3
Case 1:20-cv-01033-PAB-NRN Document 26 Filed 06/23/20 USDC Colorado Page 4 of 7




         “The risk that a plaintiff may suffer some embarrassment is insufficient to permit

  anonymity,” Raiser v. Brigham Young Univ., 127 F. App’x 409, 411 (10th Cir. 2005)

  (unpublished), and leave to proceed under a pseudonym will not be granted “when only

  the plaintiff's economic or professional concerns are involved.” Nat’l Commodity and

  Barter Ass’n v. Gibbs, 886 F.2d 1240, 1245 (10th Cir. 1989). Plaintiff asserts that his

  “mental illnesses, including Post Traumatic Stress Disorder (‘PTSD’)” are highly

  sensitive in nature, particular when viewed in the context of his former position as

  president and CEO of a nationwide business. Docket No. 2 at 3, ¶ 9.

         Some courts have recognized a public interest in “ensuring that the ‘rights of

  mental illness sufferers are represented fairly and without the risk of stigmatization’”

  and that this cannot “‘be achieved if litigants suffering from mental illness are chilled

  from ever reaching the courthouse steps for fear of repercussions that would ensue if

  their condition was made public.’” Doe v. Standard Ins. Co., 2015 WL 5778566, at

  *2 (D. Me. Oct. 2, 2015) (quoting Doe v. Hartford Life and Accident Ins. Co., 237

  F.R.D. 545, 550 (D.N.J. 2006)). However, “[t]he mere fact that a plaintiff alleges a

  mental health condition, or seeks to recover damages or benefits for a mental health

  condition, is not dispositive.” Id. Here, plaintiff has not specifically explained why he

  is entitled to proceed anonymously beyond implied allegations that he will suffer

  embarrassment, or perhaps reputational damage, should his identity be disclosed.

  See generally Docket No. 2 at 3. But a risk of embarrassment damage to plaintiff’s

  professional reputation is insufficient to constitute an “exceptional” circumstance

  warranting leave to proceed anonymously. See Doe v. UNUM Life Ins. Co. of Am.,


                                              4
Case 1:20-cv-01033-PAB-NRN Document 26 Filed 06/23/20 USDC Colorado Page 5 of 7




  164 F. Supp. 3d 1140, 1145 (N.D. Cal. 2016) (denying motion to proceed

  anonymously filed by a plaintiff, who was a prominent lawyer suffering from an

  anxiety disorder, because “the potential embarrassment or increased anxiety brought

  on by litigation does not justify anonymity.”). “Courts are public institutions which

  exist for the public to serve the public interest. Even a superficial recognition of our

  judicial history compels one to recognize that secret court proceedings are anathema

  to a free society.” Doe v. FBI, 218 F.R.D. at 258. While the Court is sympathetic to

  plaintiff’s privacy concerns,1 the Court does not find that this case presents issues

  that are so highly personal or sensitive in nature so as to constitute an exceptional

  circumstance requiring leave to use a pseudonym.

         B. Risk of Physical Harm

         Plaintiff asserts that he should be granted leave to proceed under a

  pseudonym because the disclosure of his identity presents a real danger of physical

  harm to plaintiff and his family. Docket No. 2 at 3, ¶ 9. However, plaintiff does not

  explain why using his real name in this lawsuit creates a risk of danger of physical

  harm. According to plaintiff’s motion, plaintiff’s identity is already known to the

  former employee against whom plaintiff obtained a restraining order. See, e.g., id.

  (explaining contact plaintiff received from former employee). There is no indication



         1
           The Court notes that one of the cases plaintiff relies upon – a case in which
  many other courts granting leave to proceed anonymously due to mental illness have
  also relied upon – was published in 1979. See Doe v. Colautti, 592 F.2d 704 (3d Cir.
  1979). While the Court does not discredit the fact that a social stigma surrounding
  mental illnesses still exists to this day, the societal awareness and understanding of
  mental illnesses has improved since Colautti was published over forty years ago.

                                              5
Case 1:20-cv-01033-PAB-NRN Document 26 Filed 06/23/20 USDC Colorado Page 6 of 7




  that this lawsuit would identify plaintiff’s whereabouts or home address or provide

  any information to the former employee that the former employee does not already

  know. And, as defendants suggest, the par ties may obtain a protective order under

  Fed. R. Civ. P. 26(c) or may seek to restrict certain documents under

  D.C.COLO.LCivR 7.2 should any filing reveal plaintiff’s address or other personal

  information. See Docket No. 16 at 12. Because there are less restrictive measures

  that may provide plaintiff the privacy that he seeks, and because there is no

  indication that plaintiff proceeding in this case under his real name would provide

  any additional information to the former employee, the Court finds that this is not a

  sufficient basis to grant leave to proceed anonymously. See Doe v. Hallock, 119

  F.R.D. 640, 644 (S.D. Miss. 1987) (denying motion to proceed under a pseudonym

  where “the source of any harassment apparently is already aware of plaintiff’s

  identity, and there is little reason to believe that disclosure of her identity in this

  lawsuit would serve to increase the number of such incidents”); see also Daly v. Fed.

  Bureau of Prisons, No. 09-cv-01722-BNB, 2009 WL 2193897, at *2 (D. Colo. July 21,

  2009) (“[A]llowing Plaintiff to use a pseudonym will not prevent the harm he seeks to

  avoid through the use of a pseudonym because he alleges that the documents he

  seeks already have been disclosed to other inmates”).

         C. Preventing Injury

         Finally, plaintiff argues that he should be granted leave to proceed under a

  pseudonym because disclosure of his identity could potentially exacerbate his PTSD

  symptoms, thus fitting under the third Femedeer factor. Docket No. 2 at 3, ¶ 9. A


                                                6
Case 1:20-cv-01033-PAB-NRN Document 26 Filed 06/23/20 USDC Colorado Page 7 of 7




  plaintiff may be permitted to proceed anonymously “where the injury litigated against

  would be incurred as a result of the disclosure of the plaintiff's identity.” M.M. v.

  Zavaras, 139 F.3d 798, 803 (10th Cir. 1998). However, leave to proceed

  anonymously is not available where the injury of which plaintiff complains in his

  complaint has already occurred. Doe v. FBI, 218 F.R.D. at 260. Here, plaintiff has

  sued defendants based on the al leged wrongful denial of disability insurance

  benefits. Docket No. 1 at 9-13. Because the injury that plaintiff seeks to prevent –

  exacerbation of his PTSD symptoms – is not referenced in his complaint, this is not a

  viable basis upon which to base a motion to proceed anonymously. Cf. Doe v.

  UNUM, 164 F. Supp. 3d at 1145 (denying motion to proceed anonymously where

  “[t]he injury litigated against – denial of ERISA benefits – will not occur as a result of

  disclosing Doe's identity”). Because the Court does not find that leave to proceed

  anonymously is warranted in this case, the Court will deny plaintiff’s motion.

  IV. CONCLUSION

         For these reasons, it is

         ORDERED that Plaintiff’s Motion to Proceed Using Pseudonym [Docket No.

  2] is DENIED.


         DATED June 23, 2020.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge


                                              7
